
	
		II
		112th CONGRESS
		1st Session
		S. 1901
		IN THE SENATE OF THE UNITED STATES
		
			November 17, 2011
			Mr. Udall of Colorado
			 (for himself and Mr. Crapo) introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to increase
		  the limitations on the amount excluded from the gross estate with respect to
		  land subject to a qualified conservation easement.
	
	
		1.Short
			 titleThis Act may be cited as
			 the American Family Farm and Ranchland
			 Protection Act of 2011.
		2.Increase in
			 limitations on the amount excluded from the gross estate with respect to land
			 subject to a qualified conservation easement
			(a)Increase in
			 dollar limitation on exclusionParagraph (3) of section 2031(c)
			 of the Internal Revenue Code of 1986 (relating to exclusion limitation) is
			 amended by striking the exclusion limitation is and all that
			 follows and inserting the exclusion limitation is
			 $5,000,000..
			(b)Increase in
			 percentage of value of land which is excludableParagraph (2) of
			 section 2031(c) of such Code (relating to applicable percentage) is
			 amended—
				(1)by striking
			 40 percent and inserting 50 percent, and
				(2)by striking
			 2 percentage points and inserting 2.5 percentage
			 points.
				(c)Effective
			 dateThe amendments made by this section shall apply to the
			 estates of decedents dying after December 31, 2011.
			
